IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-40177
                        Conference Calendar
                         __________________

UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JUAN ALONSO-MARTINEZ,

                                       Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. L-94-CR-209-1
                         - - - - - - - - - -
                          (October 19, 1995)
Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Juan Alonso-Martinez has filed a

brief as required by Anders v. California, 386 U.S. 738, 744,

(1967), and we have independently reviewed the brief and record,

and found no nonfrivolous issue.   Accordingly, counsel is excused

from further responsibilities herein and the APPEAL IS DISMISSED.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.